239 F.2d 147
Ralph Levi DAVIS, Appellant,v.C. H. LOONEY, Warden, United States Penitentiary, Leavenworth, Kansas, Appellee.
No. 5455.
United States Court of Appeals Tenth Circuit.
November 15, 1956.

No appearance for appellant.
E. Edward Johnson, Asst. U. S. Atty., Topeka, Kan. (William C. Farmer, U. S. Atty., Topeka, Kan., on the brief), for appellee.
Before BRATTON, Chief Judge, and HUXMAN and PICKETT, Circuit Judges.
PER CURIAM.


1
Appellant, Ralph Levi Davis, pled guilty in the United States District Court for the Southern District of Illinois to six counts of an indictment charging violations of 18 U.S.C.A. §§ 2421 and 2423 (White Slave Act). He was sentenced to five years on count one and to three years on each of the other counts, the sentences being made to run consecutively, so that he received a total sentence of twenty years.


2
In the court below he urged that the maximum lawful sentence which the court had power to impose was five years and that having served that time, he is entitled to release. The record does not affirmatively show that he has applied to the sentencing court for correction of the sentences under 28 U.S. C.A. § 2255. There was, however, some discussion at the time of oral argument that such application had been made. If it was, the remedy under § 2255 obviously was adequate to test the question presented in this action and he may, therefore, not maintain this action. In any event, the judgment of the trial court on the merits holding that the sentence on each count was valid is correct.


3
Affirmed.